In a matrimonial action in which the parties were divorced by a judgment entered May 5, 2003, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Dorsa, J), dated June 4, 2003, as denied his cross motion to vacate the parties’ stipulation and for downward modification of his child support obligation and granted the plaintiffs motion to enforce the terms of the stipulation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court erred in determining that the defendant could challenge the stipulation of settlement before the entry of a judgment of divorce only by commencing a plenary action (see Teitelbaum Holdings v Gold, 48 NY2d 51, 56 [1979]; Cruciata v Cruciata, 10 AD3d 349 [2004]; Bailey v Assam, 269 AD2d 344 [2000]; Arguelles v Arguelles, 251 AD2d 611 [1998]; Zeppelin v Zeppelin, 245 AD2d 504 [1997]; cf. Spataro v Spataro, 268 AD2d 467 [2000]; Riley v Riley, 179 AD2d 750 [1992]; Lambert v Lambert, 142 AD2d 557 [1988]).
Nevertheless, the defendant failed to establish his entitlement to a downward modification of his support obligation (see Matter of Hanlon v Hanlon, 303 AD2d 505 [2003]; Beard v Beard, 300 AD2d 268 [2002]).
The defendant’s remaining contentions are without merit. Florio, J.P., Krausman, Goldstein and Mastro, JJ., concur.